Citation Nr: 0122393	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  95-32 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated at 30 percent.

2.  Entitlement to service connection for a low back 
disability as secondary to the service-connected left knee 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to May 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  The issue of entitlement to TDIU 
will be addressed in the remand appended to this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of these issues has been obtained.

2.  The veteran's left knee disability is productive of 
severe instability, with no x-ray evidence of arthritis.

3.  There is competent evidence that the veteran's low back 
disability is related to his left knee disability.

4.  By unappealed decision dated August 1989, the Board 
denied the veteran's claim of entitlement to service 
connection for a right knee disability.

5.  The evidence associated with the claims file subsequent 
to the August 1989 decision does not bear directly and 
substantially upon the specific matter under consideration 
and need not be considered to decide fairly the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for a left knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Code 5257 (2000). 

2.  A low back disability was caused or aggravated by the 
service-connected left knee disability.  38 U.S.C.A. §§ 1101, 
1110, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2000).  

3.  The Board's August 1989 decision denying entitlement to 
service connection for a right knee disability is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.303, 20.1103 
(2000).

4.  The evidence received since the August 1989 Board 
decision is not new and material, and the requirements to 
reopen the veteran's claim of entitlement to service 
connection for a right knee disability have not been met.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

The veteran contends that his left knee disability is more 
disabling than currently evaluated.  As to the veteran's 
claim for a higher rating, the Board finds that all relevant 
facts have been properly developed, and that all evidence 
necessary for an equitable resolution of the issue on appeal 
has been obtained.  Specifically, the RO acquired relevant VA 
and private treatment records and provided the veteran with 
VA examinations.  The veteran was also afforded the 
opportunity to appear at a personal hearing and to submit 
additional evidence in support of his claim.  Therefore, the 
VA has fulfilled its duty to assist the veteran in developing 
facts that are pertinent to his claim.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 
2001).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify 
various disabilities.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In addition, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2000).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14 (2000).

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. 
§ 4.40 (2000).  The factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Instability of station, disturbance of locomotion, 
and interference with sitting, standing, and weight bearing 
are related considerations.  See 38 C.F.R. § 4.45 (2000).  
With any form of arthritis, it is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 38 
C.F.R. § 4.59 (2000).

The record shows that the RO originally granted service 
connection for a left knee disability in a July 1980 rating 
decision and assigned a 10 percent evaluation effective from 
May 1980.  This rating was thereafter increased to 30 percent 
effective from July 1981.  Subsequent rating decisions have 
confirmed and continued this evaluation.

In relation to the present appeal, a VA examination was 
performed in November 1993.  The veteran complained that his 
left knee was unstable and stiff in cold and damp weather.  
He wore a brace most of the time and experienced occasional 
giveaway on the left side, although he had not fallen.  
Physical examination of the quadriceps, hamstrings, and legs 
found normal power and function.  The left knee exhibited a 
range of motion to 140 degrees, with a grade I/IV medial 
collateral ligament laxity and a grade II/IV anterior 
cruciate ligament laxity.  There was no evidence of 
posterior, lateral, femoral, or rotary instability.  Other 
objective findings included a positive Lachman, positive 
lateral pivot shift, and slight synovial thickening.  The x-
ray report identified two cancellous bone screws and tunnels 
consistent with anterior cruciate ligament reconstruction 
without complication.  It found no evidence of degenerative 
changes.  The veteran was diagnosed with unstable anterior 
cruciate reconstructed knee with instability.

A May 1994 note from Bernard O'Brien, P.A.C., shows that he 
performed an anterior drawer on the left knee that revealed 
quite a bit of gaping and was markedly positive.  A State of 
Michigan disability evaluation performed in December 1994 
found normal reflexes of the knees and ankles.  A weakened 
anterior thigh muscle of the left leg and marked muscle 
weakness of both hamstring areas were present.  The veteran's 
gait involved swinging his left leg to compensate for the 
weakened thigh muscle.  The left leg had a one inch loss of 
mid thigh muscle mass and a one-half inch increase of the 
calf muscle, probably as a compensatory aide.  

When standing, the veteran turned his ankles inward to 
provide more support.  He was unable to stand on either leg 
alone without the knee quivering and nearly buckling.  He was 
unable to perform a single leg deep knee bend or to complete 
a squatting maneuver with both legs.  There was evidence of 
moderately severe joint instability, including a positive 
drawer sign, and medial and lateral cruciate ligament 
weakness.  A diagnosis of degenerative joint disease of both 
knees was included in the report and the examiner referred to 
attached x-rays; however, the x-rays were apparently not 
associated with the report.

Records from Jacqueline Fitzgerald, D.O., include March 1998 
x-rays of the knees that showed normal joint spaces and 
evidence of previous surgeries.  There were no fractures, 
dislocations, or acute abnormalities.  During a VA 
examination in August 2000, the veteran complained of 
instability of the left knee and difficulty climbing stairs 
and getting out of a car.  He could not function without 
braces because the knee would give out and he would fall.

Upon examination, the veteran walked with a shuffling gait, 
with a valgus posturing of the knees with a rather stiff-
legged gait.  There was no atrophy of the left thigh and 
quadriceps strength was 5/5.  Increased excursion was present 
with Lachman and anterior drawer, and there was a positive 
pivot shift.  Range of motion was to 130 degrees and there 
was no varus or valgus stress in extension and at 20 degrees 
of flexion.  There was no posterior drawer or effusion, and 
distal pulses were intact.  Leg lengths were equal at 36 
inches.  The x-ray of the knees found fixation screws from 
previous surgeries.  There was mild sclerosis beneath the 
medial plateau bilaterally but no evidence of joint space 
wear.  The veteran was diagnosed with unstable left knee with 
anterior cruciate ligament insufficiency causing gait 
impairment, status post reconstruction.  The examiner 
commented that the knee braces worn by the veteran had 
virtually no capacity to resist anterior translation of the 
tibia on the femur.  They only had lateral bands and were 
rather flimsy.

The veteran's left knee disability has been assigned a 30 
percent schedular evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2000).  This Diagnostic Code provides a 
maximum rating of 30 percent for severe recurrent subluxation 
or lateral instability of the knee.  Therefore, in order to 
assign an increased evaluation, the Board must consider the 
application of alternative Diagnostic Codes.  Higher 
evaluations are provided for under Diagnostic Codes 5256, 
5261, and 5262.  However, the veteran's left knee does not 
exhibit the ankylosis, severely limited extension, or 
nonunion of the tibia and fibula necessary for increased 
evaluations under these Diagnostic Codes. 

The Board recognizes that if the veteran is rated under 
Diagnostic Code 5257 and there is x-ray evidence of arthritis 
and limitation of motion or painful motion, a separate rating 
is available under Diagnostic Code 5003.  VAOPGCPREC 9-98.  
However, in the present case, the veteran does not have 
arthritis of the left knee.  Although the State of Michigan 
examiner diagnosed the veteran with degenerative joint 
disease of the knees in 1994, the record contains no x-ray 
evidence of arthritis.  Notably, the x-rays from the most VA 
recent examination made no finding of degenerative changes.  
In addition, the United States Court of Appeals for Veterans 
Claims (Court) has held that the provisions of 38 C.F.R. 
§§ 4.40, 4.45 do not apply to ratings under Diagnostic Code 
5257 because that rating code is not predicated on limitation 
of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
Accordingly, the Board can find no basis under which to grant 
an increased evaluation and the benefit sought on appeal is 
denied.

II. Secondary Service Connection

The veteran believes that he developed a low back disability 
due to his service-connected left knee disability.  As 
described above, the Board finds that the notification and 
assistance requirements of the Veterans Claims Assistance Act 
have been fulfilled.  Therefore, the Board will proceed with 
disposition of the veteran's claim on the merits.

Generally, to prove service connection, a veteran must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

In addition, service connection may be granted for disability 
shown to be proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310(a) (2000).  This 
regulation has been interpreted by the Court to allow service 
connection for a disorder which is either caused or 
aggravated by a service-connected disorder.  Any additional 
disability resulting from the aggravation of a non-service 
connected condition by a service-connected condition is 
compensable under 38 C.F.R. § 3.310(a).  When service 
connection is established for a secondary disorder, the 
secondary disorder is considered part of the original 
disorder.

The term "disability" as used in 38 U.S.C.A. § 1110 (West 
1991), refers to impairment of earning capacity, and such 
definition mandates that any additional impairment of earning 
capacity resulting from a service-connected disability, 
regardless whether the additional impairment is itself a 
separate disease or injury caused by the service-connected 
disability, shall be compensated.  See Allen v. Brown, 7 Vet. 
App. 439, 448-49 (1995).

In relation to the present appeal, the veteran's service 
medical records include a notation of mild scoliosis on the 
July 1979 entrance examination.  VA outpatient records dated 
May 1989 show that the veteran complained of low back pain 
for the past six months.  The impression was low back pain 
secondary to lurch.  During a State of Michigan disability 
examination in March 1990, the veteran complained of pain in 
the L5-S1 area.  Objective findings included tenderness of 
the low back, minor scoliotic curve, and decreased range of 
motion.  

During a VA examination in November 1993, the veteran 
reported low back pain due to prolonged sitting and lifting.  
The x-ray report disclosed pre-existing spina bifida at the 
lumbar 5 level.  The examiner opined that the veteran had 
subjective complaints regarding the lumbar spine, but no 
objective findings or pathology.  His opinion was that the 
veteran's back complaints were not related to his left knee 
instability.

A March 1994 report from St. Joseph Hospital shows that the 
veteran had decreased range of motion and tenderness of the 
low back.  The radiology report of the lumbosacral spine 
identified a slight curvature to the left side, with the 
notation that it was unknown whether it represented scoliosis 
or was secondary to muscle spasticity.  The veteran was 
assessed with acute low back strain. 

A December 1994 State of Michigan evaluation diagnosed the 
veteran with scoliosis, spondylolisthesis, sacralization of 
L5, and paravertebral muscle spasm.  A decreased range of 
motion and a paravertebral muscle spasm were observed.  A 
December 1994 report from Richard P. Payea, M.D., stated that 
review of x-rays found scoliosis of the lumbar spine, some 
sacralization of the lower lumbar vertebrae, 
spondylolisthesis of the sacral spine, and other chronic 
changes.  A March 1998 x-ray performed for Dr. Fitzgerald 
identified minimal degenerative changes of the lumbosacral 
spine.

A November 1998 letter from Dr. Fitzgerald stated that the 
veteran had been her patient for several years.  She provided 
osteopathic management of his chronic soft tissue back 
condition that did not manifest on x-ray.  In her opinion, 
the veteran experienced chronic, recurrent lumbosacral 
strain.  Because of the veteran's service-connected left knee 
condition, he used his back muscles, rather than his leg and 
thigh muscles, to lift and to perform daily activities.  This 
caused the recurrent back pain.  She believed that the knee 
injury was both a causative and aggravating factor for the 
low back condition.

In December 1998, a VA physician stated that he had reviewed 
the veteran's medical records.  He opined that the veteran's 
complaints of back pain were only subjective and that they 
were not related to his knee conditions.  The basis for this 
opinion was that the veteran was young, his knees had been 
repaired, and he used a supportive brace.  There was no 
record of leg length inequality and the minimal degenerative 
changes with spina bifida occulta identified by x-ray were 
not severe enough to produce lasting symptoms.  Therefore, he 
found no orthopedic basis for the veteran's subjective 
complaints of back pain and could not relate the complaints 
to the veteran's knees.

In a May 1999 letter, John C. MacMaster, D.O., stated that he 
had recently seen the veteran in order to provide an opinion 
about his back and knee pain.  Dr. MacMaster related a brief, 
but correct, history of the veteran's left knee condition.  
He then stated that the veteran's knee injury resulted in a 
significant gait problem.  Because of the veteran's chronic 
knee pain and instability, he was unable to use his legs for 
lifting, and this contributed to the low back pain.  Dr. 
MacMaster referred to medical literature in support of this 
opinion.  

Upon examination, the veteran had flattening of the normal 
lumbar lordosis with significant increased tissue tension 
palpated in the lumbar paraspinous muscles, and instability 
of the knees.  Deep tendon reflexes were 1+ at the knees and 
trace at the ankles.  In Dr. MacMaster's opinion, the 
veteran's chronic back problems were initially caused by and 
were now aggravated by the left knee condition.

In a December 1999 letter, Dr. Fitzgerald stated that she was 
the veteran's primary care physician for seven years and 
provided osteopathic manipulative care to the lumbar spine 
monthly.  The veteran's left knee disability rendered his 
gait clumsy, with incomplete flexion of the left knee while 
weightbearing.  This caused a lateral swinging of the leg 
from the hip to complete each step and resulted in a chronic 
postural strain on the pelvis and low back.  Physical 
findings each month were consistent with a chronic strain 
pattern, including increased muscle tension and trigger 
points.  As in her previous letter, she also described how 
the veteran lifted with his back muscles.  She stated that 
the veteran's low back disorder was identified by clinical, 
rather than x-ray, findings and attached supporting medical 
literature in support of her conclusion.

During a VA examination in August 2000, the veteran 
complained of back pain with walking and activity.  The 
examiner observed that the veteran walked with a shuffling 
gait, with a valgus posturing of the knees with a rather 
stiff-legged gait.  The veteran complained of tenderness with 
very light pressure on the spine and axial pressure on the 
shoulders.  Motor function and deep tendon reflexes were 
intact and straight leg raising was negative.  The x-ray 
report identified spina bifida with mild retrolisthesis of 
L5-S1 with mild joint space narrowing, and a very mild 
scoliosis.  The examiner's impression was low back pain with 
subjective complaints with no physiologic reason and no 
evidence of chronic lumbosacral strain.  The examiner 
commented that he felt that the veteran's back complaints 
were not related to his knees.  

In a December 2000 report, John Flood, D.O., stated that he 
had seen the veteran in consultation.  At that time, the 
veteran complained of a constant pain in the center of his 
back.  His back felt weak and was aggravated by sitting, 
bending forward, walking, or standing.  Physical examination 
found a decrease in the lumbar lordosis, and bilateral 
paraspinal tenderness with spasm.  Range of motion and 
straight leg raising caused back pain.  Motor and sensory 
were intact and deep tendon reflexes were 2+/4.  A review of 
the x-rays identified mild degenerative disc disease at L4-L5 
and L5-S1.  The veteran was diagnosed with lumbar 
degenerative disc disease with discogenic back pain and 
anterior cruciate ligament insufficiency bilateral knees.  
Dr. Flood stated that, due to the veteran's knee problem, he 
had to alter his body mechanics which certainly could impact 
on his back pain.  In a subsequent letter to the veteran's 
representative, Dr. Flood stated that he had reviewed the 
opinions of Drs. Fitzgerald and MacMaster.  He opined that 
the veteran's left knee disability did not cause, but did 
aggravate, the low back disability.

Based upon the above findings, the Board concludes that the 
evidence, at the least, is in relative equipoise, and that 
service connection for a low back disability as secondary to 
the service-connected left knee is warranted.  As early as 
May 1989, a VA clinician noted that the veteran's back pain 
was secondary to the lurching manner in which he walked.  
Then, in November 1993, the VA examiner found that the 
veteran's back complaints were only subjective and were not 
related to his left knee instability.  However, private 
medical reports from that same time period made objective 
findings of a low back disability.

The Board finds the letters from Dr. Fitzgerald to be 
especially persuasive.  Notably, she is the veteran's 
treating physician and was able to make consistent findings 
over a lengthy period of time.  She provided a well-reasoned 
and detailed explanation of the relationship between the 
veteran's knee and his back.  She supported her opinion with 
clinical findings and medical literature.  Some of her 
findings, such as the nature of the veteran's gait, were also 
observed by the VA examiners.  Dr. Fitzgerald's opinion that 
the veteran suffered from a chronic lumbosacral strain was 
supported by Dr. MacMaster, who also made objective findings 
in support of this theory.

The Board recognizes that VA examiners in December 1998 and 
August 2000 opined that the veteran's low back disability was 
not related to his service-connected knee.  However, these 
examiners determined that the veteran's low back symptoms 
were largely subjective.  The Board would observe that the 
record contains objective evidence in support of the 
veteran's complaints, and that Drs. Fitzgerald, MacMaster, 
and Flood made objective clinical findings that would be 
present with chronic lumbosacral strain.

Finally, the Board notes that, for a grant of secondary 
service connection, and as stated by Dr. Flood, the service-
connected left knee disability need not be the cause of the 
low back disability, but rather, the service-connected left 
knee must have aggravated the nonservice-connected condition 
and caused additional disability.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).  Accordingly, the Board finds that the 
benefit of the doubt must be accorded to the veteran and the 
appeal is granted.

III. New and Material

The veteran's claim of entitlement to service connection for 
a right knee disability has been previously considered and 
denied by the RO and the Board.  The RO initially denied 
service connection for an unstable right knee in July 1980.  
It found that the veteran's right knee disability preexisted 
service and was not aggravated therein.  The veteran was 
notified of the July 1980 decision and provided with his 
appellate rights, but he did not file a Notice of 
Disagreement to that decision.  

In February 1988, the RO again denied the veteran's claim of 
entitlement to service connection for a right knee 
disability.  It continued to find that the veteran's right 
knee injury had preexisted service.  The veteran appealed 
this denial to the Board.  By decision dated August 1989, the 
Board confirmed the denial of service connection, and found 
that the preexisting right knee disability was not aggravated 
during active service.

The law provides that when the Board disallows a claim, the 
disallowance becomes final unless the Chairman determines 
that reconsideration is warranted, or another exception to 
finality applies.  38 U.S.C.A. §§ 7103, 7104 (West 1991); 38 
C.F.R. § 20.1100 (2000).  Otherwise, no claim based on the 
same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991).

The veteran's claim for service connection for a right knee 
disability may, however, be reopened provided the veteran 
submits new and material evidence.  The issue of whether 
evidence is "new and material" is analyzed under 38 C.F.R. 
§ 3.156(a) (2000).  Reviewing a final decision based on new 
and material evidence is potentially a several step process.  
See Elkins v. West, 12 Vet. App. 209, 214-19 (1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

First, the Board must determine whether the evidence 
submitted since the prior decision is new and material, which 
will be discussed below.  If "the Board finds that no such 
evidence has been offered, that is where the analysis must 
end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  If new 
and material evidence has been presented, the claim is 
reopened and it must be determined whether VA's duty to 
assist has been fulfilled.  If so, the Board may evaluate the 
merits of the claim.  See Winters v. West, 12 Vet. App. 203, 
206-7 (1999); Winters v. Gober, rev'd on other grounds, 219 
F.3d 1375, 1378 (Fed. Cir. 2000).

New and material evidence means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (2000); see also 
Hodge, supra.  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The relevant evidence that was of record at the time of the 
Board's August 1989 denial included service medical records, 
a September 1980 VA outpatient entry, August 1981 and 
December 1987 VA examinations, May 1988 lay statements, and a 
December 1988 personal hearing transcript.

The veteran's service medical records include a July 1979 
entrance examination that contained no findings of a right 
knee disability.  In August 1979, the veteran complained of 
bilateral knee pain.  He reported that he had a history of a 
trick right knee for 4 years, and no previous problems with 
the left knee.  Medical Board proceedings in February 1980 
found that the veteran had unstable knees bilaterally and 
discharged him due to the left knee injury.  The right knee 
condition was found to have preexisted active service.  

A VA outpatient entry in September 1980 noted that the 
veteran had instability of both knees.  The August 1981 VA 
examination contained no history, complaints, or findings 
related to the right knee.  The December 1987 VA examination 
reported that the veteran had recently undergone a right knee 
anterior cruciate reconstruction.  No specific findings or 
diagnoses regarding the right knee were made.

Lay statements received in May 1988 from the veteran's 
parents and brother stated that he had no knee problems prior 
to entering active service.  The veteran presented testimony 
at a personal hearing before the RO in December 1988.  He 
claimed that he had no right knee problems prior to entering 
active service.  He had problems with both knees a few days 
prior to his left knee injury in service.  After service, the 
right knee did not really bother him until 1987.

The additional pertinent evidence that has been associated 
with the record since the Board's August 1989 denial includes 
a November 1989 VA examination, VA clinical records from 1983 
to 1993, March 1990 and December 1994 Michigan State 
examinations, November 1993 and August 2000 VA examinations, 
and a March 1998 private x-ray report.

The November 1989 VA examination diagnosed the veteran with 
status post anterior cruciate ligament reconstruction of both 
knees with laxity, and early degenerative joint disease 
bilateral patellofemoral joints.  No opinion was made as to 
the etiology of the right knee disorder.  VA clinical records 
from 1983 through 1993 reflect treatment for the right knee, 
including anterior cruciate ligament reconstruction in 
November 1987 and removal of hardware in November 1989. 

The Michigan State examinations made findings of right knee 
disability and related the veteran's history of injuring both 
knees in service.  The November 1993 and August 2000 VA 
examinations also included the veteran's history of injuring 
both knees in service.  The veteran was diagnosed with status 
post anterior cruciate ligament reconstruction, very stable, 
without arthritis.  A March 1998 private x-ray identified 
evidence of previous knee reconstruction, small exostosis, 
and somewhat hypertrophic change of the posterior aspect of 
the proximal tibia that may relate to previous trauma. 

In considering the recently submitted evidence in conjunction 
with the previous evidence, the Board concludes that the 
recently submitted evidence is not new and material and need 
not be considered in order to decide the merits of the 
veteran's claim.  Prior to August 1989, the record contained 
evidence that the veteran suffered from a right knee 
disability, but that that disability was not caused or 
aggravated by active service.  The evidence subsequent to 
August 1989 merely reiterates that the veteran continues to 
receive medical care for a right knee disability.  In fact, 
recent evidence shows that the treatment was largely 
successful.

As the recently submitted evidence contains no findings 
regarding the etiology of the right knee disability or any 
relationship to active service, the Board must find that the 
veteran failed to submit new and material evidence.  The RO 
and the Board previously conceded that the veteran had a 
right knee disability.  The only remaining issue was whether 
such disability could be attributed to active service.  As 
the recently submitted evidence does not address this issue, 
the claim cannot be reopened and the appeal is denied.



ORDER


An evaluation in excess of 30 percent for a left knee 
disability is denied.

Service connection for a low back disability is granted.

New and material evidence not having been submitted, the 
claim of entitlement of service connection for a right knee 
disability is not reopened.


REMAND

As to the veteran's claim for TDIU, the record, while it 
contains an August 2000 VA examination, currently contains no 
opinion as to the veteran's employability.  In a claim for 
TDIU, the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran's disability does not prevent him from performing 
work that would produce sufficient income to be other than 
marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing 
Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the 
Court specifically stated that VA has a duty to supplement 
the record by obtaining an examination which includes an 
opinion on what effect the appellant's service-connected 
disability has on his ability to work.  Friscia, at 297, 
citing 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.103(a), 3.326, 3.327, 4.16(a) (2000).

The Board is of the opinion that VA should reexamine the 
veteran, as specified in greater detail below, and to include 
pertinent opinion bearing on the veteran's claim for a TDIU 
(in accordance with Beaty v. Brown, 6 Vet. App. 532 (1994)), 
before an appellate decision is rendered.  Furthermore, VA 
must determine if there are circumstances, apart from 
nonservice-connected conditions and advancing age, that would 
justify a total disability rating based on unemployability by 
placing this particular veteran in a different position than 
other veterans with the same combined disability evaluation.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Moreover, as the Board has now granted service connection for 
a low back disability, the RO must rate that disability prior 
to its determination of the veteran's eligibility for TDIU.  
The law provides that a total disability rating may be 
assigned where the schedular rating is less than total and 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2000).  A veteran who fails to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a) (2000) may still 
prevail in a TDIU claim if he is able to meet the 
requirements of 38 C.F.R. § 4.16(b) (2000).

Based on the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment related to his service-
connected disabilities, and that he 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies should then be requested and 
associated with the claims folder.  The 
RO should document all reasonable efforts 
to obtain such records.

2.  The veteran should then be afforded 
appropriate VA medical examinations in 
order to thoroughly evaluate his service-
connected disabilities.  The claims 
folder and a copy of this remand must be 
made available to and be thoroughly 
reviewed by the examiners.  The veteran's 
service-connected disabilities should be 
evaluated for the specific purpose of 
assessing the relative degree of 
industrial impairment, in light of the 
veteran's recorded medical, educational, 
and vocational history.  The examiners 
must express an opinion as to the degree 
of interference with ordinary activities, 
including the ability to obtain and 
maintain gainful employment, caused 
solely by the veteran's service-connected 
disabilities, as distinguished from any 
nonservice-connected disorder, without 
regard to the age of the veteran.  The 
examiners must provide a complete 
rationale for all conclusions and 
opinions.

3.  The RO should review the claims file 
and undertake any other necessary action 
to comply with the new assistance to the 
veteran requirements under the Veterans 
Claims Assistance Act, 38 U.S.C. § 5103A 
(West Supp. 2001).  

4.  Following the completion of the 
foregoing, the RO should again review the 
case and prepare a rating decision.  If 
the benefit sought on appeal remains 
denied, the RO should furnish the veteran 
and his representative with an 
appropriate supplemental statement of the 
case and afford them an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 


The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



